Electronically Filed
                                                     Supreme Court
                                                     SCWC-30606
                                                     31-MAR-2014
                                                     10:19 AM



                            SCWC-30606
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                          ICA NO. 30606
     EMERSON M.F. JOU, M.D., Petitioner/Plaintiff-Appellant,
                                v.
       ARGONAUT INSURANCE COMPANY, An Entity, Form Unknown;
 CITY AND COUNTY OF HONOLULU, A Self-Insured Governmental Entity;
      HEMIC, aka Hawaii Employers Medical Insurance Company,
An Entity, Form Unknown; and MARRIOTT CLAIM SERVICES CORPORATION,
          A Corporation, Respondents/Defendants-Appellees.
                        (CIV. NO. 03-1-1445)
----------------------------------------------------------------
                          ICA NO. 30607
     EMERSON M.F. JOU, M.D., Petitioner/Plaintiff-Appellant,
                                v.
      HEMIC, aka Hawaii Employers Medical Insurance Company,
    An Entity, Form Unknown, Respondents/Defendants-Appellees.
                        (CIV. NO. 09-1-1529)

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Nakayama, Acting C.J., McKenna, and Pollack, JJ., and
Circuit Judge Trader, in place of Recktenwald, C.J., recused, and
     Circuit Judge Browning, in place of Acoba, J., recused)
          Petitioner/Plaintiff-Appellant Emerson M.F. Jou, M.D.’s

Application for Writ of Certiorari, filed February 15, 2014, is

hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawai#i, March 31, 2014.

Stephen M. Shaw                       /s/ Paula A. Nakayama
for petitioner
                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Rom A. Trader

                                      /s/ R. Mark Browning




                                  2